FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit

                                                                  September 9, 2010
                      UNITED STATES COURT OF APPEALS
                                                   Elisabeth A. Shumaker
                                                                     Clerk of Court
                            FOR THE TENTH CIRCUIT



    UNITED STATES OF AMERICA,

                Plaintiff-Appellee,
                                                     Nos. 09-1568 & 09-1572
    v.                                         (D.C. Nos. 1:09-CR-00409-PAB-1 &
                                                     1:09-CR-00253-PAB-1)
    FRANCISCO JAVIER                                        (D. Colo.)
    CORRALES-FELIX,

                Defendant-Appellant.


                             ORDER AND JUDGMENT *


Before TACHA, LUCERO, and MURPHY, Circuit Judges.



         Francisco Javier Corrales-Felix pleaded guilty to a single count of illegal

reentry by a previously removed alien subsequent to an aggravated felony

conviction. He also admitted to violating the terms of his supervised release.

The district court imposed a term of imprisonment of seventy-eight months on the

illegal-reentry offense and sentenced him to a consecutive eighteen-month prison


*
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
term for the supervised-release violation. Corrales-Felix appeals the sentence for

the supervised release violation, arguing that a consecutive sentence is

substantively unreasonable. Exercising jurisdiction under 28 U.S.C. § 1291, we

affirm. 1

                                    Background

       Corrales-Felix is a citizen of Mexico. He was first deported in 2002. In

2005, he reentered the United States and was eventually arrested, charged, and

convicted of illegal reentry in federal district court in Arizona. He was sentenced

in the 2005 case to forty-two months imprisonment and thirty-six months

supervised release. After serving thirty-one months of his sentence,

Corrales-Felix was released in April 2008, and again deported.

       In January 2009, while he was still on supervised release, Corrales-Felix

illegally reentered the United States. A month later, he was arrested and charged

in Adams County, Colorado, with vehicular eluding and driving under the

influence of alcohol. While in state custody, Corrales-Felix came to the attention

of federal authorities. In June 2009, he was indicted for illegal reentry. Shortly

thereafter, the probation office filed a petition against Corrales-Felix, charging

that his 2009 illegal reentry violated the terms of the supervised release imposed

in connection with his illegal reentry conviction in 2005.


1
      Appeal No. 09-1568 is the appeal of supervised-release sentence; Appeal
No. 09-1572 is the illegal reentry case.

                                         -2-
      Corrales-Felix pleaded guilty to the illegal reentry charge and admitted

violating the terms of his supervised release. At his sentencing hearing, 2 the

district court imposed a seventy-eight month sentence for the illegal-reentry

conviction, and ordered him to serve an eighteen-month consecutive sentence for

the supervised-release violation. Corrales-Felix “raises no challenge to the

conviction and sentence in the illegal reentry case,” Aplt. Br. at 2, nor does he

challenge the district court’s determination of the range or statutory maximum for

the supervised-release violation. Instead, he argues that the consecutive sentence

for the supervised release violation is unreasonable because “the district court

relied on the very same factors it had relied on [in] imposing a substantial

sentence in the 2009 illegal reentry case.” Id. at 14. He also asserts that “[u]nder

the circumstances of this case, the consecutive sentence imposed on the

supervised release revocation is, simply put, too long[,] [because] [i]t is ‘greater

than necessary’ to achieve the sentencing purposes enunciated in section

3553(a).” Id. at 15.

                                      Analysis

      “Under 18 U.S.C. § 3583(e)(3), when a person violates a condition of his or

her supervised release, the district court may revoke the term of supervised

release and impose prison time.” United States v. Kelley, 359 F.3d 1302, 1304



2
      Corrales-Felix was sentenced at the same time in both cases.

                                         -3-
(10th Cir. 2004). “In imposing a sentence following revocation of supervised

release, a district court is required to consider both [the United States Sentencing

Guidelines] Chapter 7’s policy statements, as well as a number of the factors

provided in 18 U.S.C. § 3553(a).” United States v. Cordova, 461 F.3d 1184, 1188

(10th Cir. 2006) (citation omitted). “[W]e will not reverse a [revocation sentence

imposed by the district court] if it can be determined from the record to have been

reasoned and reasonable.” United States v. Tsosie, 376 F.3d 1210, 1218 (10th

Cir. 2004) (quotation omitted).

      The applicable policy statement provides:

      Any term of imprisonment imposed upon the revocation of probation
      or supervised release shall be ordered to be served consecutively to
      any sentence of imprisonment that the defendant is serving, whether
      or not the sentence of imprisonment being served resulted from the
      conduct that is the basis of the revocation of probation or supervised
      release.

USSG § 7.B1.3(f). Although Chapter 7’s policy statements are merely advisory,

Tsosie, 376 F.3d at 1218, “they must be considered by the trial court in its

deliberations concerning punishment for violation of conditions of supervised

release,” id. (quotation omitted).

      The relevant factors under § 3553(a) “include the characteristics of the

offense and the defendant, the need for deterrence and the protection of the

public, and, in cases involving a violation of supervised release, the applicable

guidelines or policy statements issued by the Sentencing Commission.” United


                                         -4-
States v. Rodriquez-Quintanilla, 442 F.3d 1254, 1256 (10th Cir. 2006) (quotation

omitted). “We have emphasized that the sentencing court is not required to

consider individually each factor listed in § 3553(a) before issuing a sentence.”

Id. at 1258 (quotation omitted).

      Our review of the record leaves us with no doubt that the district court

adequately considered the relevant factors. Although the district court did not

specifically mention Chapter 7 at the sentencing hearing, the supervised-release

violation report prepared by the probation department specifically advised the

court that the policy statement in § 7B1.3(f) concerning consecutive sentences is

“advisory only.” R. No. 09-1568, Vol. 3 at 3. Further, at the sentencing hearing,

Corrales-Felix’s lawyer argued for a concurrent sentence. Under similar facts, we

held that the district court was aware of the advisory nature of Chapter 7’s policy

statement on consecutive sentences. See United States v. Contreras-Martinez,

409 F.3d 1236, 1241 (10th Cir. 2005). Finally, the district court considered

several of the § 3553(a) factors, including the fact that this was “Mr. Corrales’

second federal immigration conviction . . . [and] [i]n the interests of deterring

him from further violations, the terms of the federal sentence are in this regard

paramount.” R. No. 09-1568, Vol. 2 at 21.




                                         -5-
     The sentence imposed by the United States District Court for the District of

Colorado is AFFIRMED.

                                                  Entered for the Court


                                                  Michael R. Murphy
                                                  Circuit Judge




                                       -6-